150 Wis. 2d 432 (1989)
441 N.W.2d 233
IN the INTEREST OF R.H., III, a person under the age of 18: T.H., Appellant,
v.
LA CROSSE COUNTY, Respondent-Petitioner.
IN the INTEREST OF L.H., a person under the age of 18: L.H., Appellant,
v.
STATE of Wisconsin, Respondent-Petitioner.
Nos. 88-0372, 88-0605.
Supreme Court of Wisconsin.
Argued March 1, 1989.
Decided June 23, 1989.
For the respondents-petitioners, State of Wisconsin and LaCrosse County, the cause was argued by Sally L. *433 Wellman, assistant attorney general, with whom on the briefs was Donald J. Hanaway, attorney general.
For the appellant, T.H., there was a brief and oral argument by Glenn L. Cushing, assistant state public defender.
For the appellant, L.H., there was a brief by Eugene R. Thompson, Madison, and oral argument by Daniel Hildebrand, Madison.
PER CURIAM.
The court is equally divided on the question of whether the decision of the court of appeals, 147 Wis. 2d 22, 433 N.W.2d 16 (Ct. App. 1988), should be affirmed or reversed. Chief Justice NATHAN S. HEFFERNAN, Justice SHIRLEY S. ABRAHASON, and Justice WILLIAM G. CALLOW being of the opinion that the decision should be affirmed, and Justice ROLAND B. DAY, Justice DONALD W. STEIMETZ, and Justice LOUIS J. CECI being of the opinion that the decision should be reversed. Justice WILLIAM A. BABLITCH did not participate.
Decision affirmed.